Name: Council Regulation (EEC) No 1028/83 of 27 April 1983 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount for such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 83 Official Journal of the European Communities No L 116/9 COUNCIL REGULATION (EEC) No 1028/83 of 27 April 1983 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount for such refunds Whereas it is therefore necessary, in order to fix similar refunds for this basic agricultural product inde ­ pendently of the form in which it is exported, to prolong until 30 June 1983 the existing possibility for fixing export refunds varied according to destination for the abovementioned goods, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 17 (3) thereof, and the corresponding provi ­ sions of certain other Regulations establishing a common organization of the market in agricultural products, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3035/80 (3), as last amended by Regulation (EEC) No 764/82 (4), only makes limited provision for fixing refunds which may be varied according to destination ; Whereas the market for most of the goods falling within subheadings 18.06 D II c) and 21.07 G VII to IX of the Common Customs Tariff is closely related to the market for butter ; HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (6) of Regulation (EEC) No 3035/80 'during the 1982/83 marketing year' shall be replaced by 'until 30 June 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1983 . For the Council The President I. KIECHLE o OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 146, 20 . 5 . 1982, p . 1 . O OJ No L 323, 29 . 11 . 1980, p . 27 . (*) OJ No L 87, 1 . 4. 1982, p . 4.